Case: 1:20-cv-00372-TSB-SKB Doc #: 23 Filed: 08/28/20 Page: 1 of 3 PAGEID #: 392




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

SHAWN E. ERVIN,                                 :   Case No. 1:20-cv-372
                                                :
       Plaintiff,                               :   Judge Timothy S. Black
                                                :   Magistrate Judge Stephanie K. Bowman
vs.                                             :
                                                :
HIGHLAND COUNTY PROSECUTOR                      :
ANNEKA P. COLLINS, et al.,                      :
                                                :
       Defendants.                              :

                       DECISION AND ENTRY
          ADOPTING THE REPORTS AND RECOMMENDATIONS
      OF THE UNITED STATES MAGISTRATE JUDGE (Docs. 17, 21) AND
               TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on May 19, 2020,

submitted a Report and Recommendation (the “First R&R”). (Doc. 17). Plaintiff Shane

E. Ervin filed timely objections to the First R&R on June 17, 2020. (Doc. 19).

       Plaintiff subsequently filed an amended complaint. (Doc. 20). 1 On June 19, 2020,

the Magistrate Judge submitted a Supplemental Report and Recommendation (the

“Second R&R”). (Doc. 21). Plaintiff filed timely objections to the Second R&R on July

2, 2020. (Doc. 22).




1
  The amended complaint in this action supersedes the original complaint for all purposes. See
In re Refrigerant Compressors Antitrust Litig., 731 F.3d 586, 589 (6th Cir. 2013).
Case: 1:20-cv-00372-TSB-SKB Doc #: 23 Filed: 08/28/20 Page: 2 of 3 PAGEID #: 393




       Here, Plaintiff’s objections do not identify any errors in the Reports and

Recommendations. The Magistrate Judge correctly found that Plaintiff challenges his

underlying state criminal convictions through his civil rights complaint, and thus

“[b]ecause Plaintiffs’ claims would undermine the validity of his convictions in state

court, he fails to state any claim that would be cognizable under 42 U.S.C. § 1983.”

(Doc. 21 at 2 (citing Heck v. Humphrey, 512 U.S. 477, 486–87, 114 S.Ct. 2364 (1994)).

In response to the Magistrate Judge’s finding, Plaintiff simply argues that “[r]elief

requested by the plaintiff can easily be granted and can be done by the court.” (Doc. 19

at 3). The Court is entirelyunpersuaded and agrees with the Magistrate Judge’s analysis

that Plaintiff’s claims are barred by Heck. (Doc. 17 at 5–6).

       The Magistrate Judge also found that even if Plaintiff’s claims were not barred by

Heck, they fail because Defendants Anneka Collins and James Roeder are prosecutors

and Defendant Judge Rocky Coss is a judge, and they therefore are entitled to absolute

immunity. (Id. at 6–7). In response to the Magistrate Judge’s finding that the Defendants

are entitled to absolute immunity, Plaintiff argues that a “judge is not immune to high

crimes and misdemeanors, conspiracy, declaratory relief, and injunctive relief,” and that a

prosecutor “do[es] not have immunity for civil or criminal behavior.” (Doc. 19 at 4).

Plaintiff’s objection is not well-taken. The Court agrees with the Magistrate Judge’s

finding that Judge Coss was performing judicial acts, and Prosecutors Collins and Roeder

were acting in their capacity as prosecutors, and all three are therefore entitled to absolute

immunity.



                                              2
Case: 1:20-cv-00372-TSB-SKB Doc #: 23 Filed: 08/28/20 Page: 3 of 3 PAGEID #: 394




      As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court

determines that such Reports and Recommendations (Docs. 17, 21) should be and are

hereby ADOPTED in their entirety.

       Accordingly, for the reasons stated above:

       1)     Plaintiff’s amended complaint (Doc. 20) is DISMISSED as frivolous under
              28 U.S.C. § 1915(e)(2)(B) for failure to state any claim.

       2)     All of the accompanying motions (Docs. 6, 7, 8, 9, 11, 12, 14, 15, 16) are
              DENIED AS MOOT.

       3)     The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal of
              this Order would not be taken in good faith and therefore Plaintiff is denied
              leave to appeal in forma pauperis.

       4)     The Clerk shall enter judgment accordingly, whereupon this case is
              TERMINATED from the docket of this Court.

       IT IS SO ORDERED.

Date: 8/28/2020                                             /s/ Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                             3
